ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. Item 1. Name of Insured (the "Insured") Bond Number Armstrong Associates, Inc. 87008109B Principal Address:750 North St. Paul, Suite 1300, LB 13, Dallas, TX 75201 Mailing Address:750 North St. Paul, Suite 1300, LB 13, Dallas, TX 75201 Item 2.
